            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  SEGUNDO GONZALEZ BASURTO,
  individually and on behalf of others similarly
  situated,
                                                                        COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  3 EAST 48TH REST. INC. (D/B/A PJ
  MORAN'S), EAMON MAHER , JOHN                                            ECF Case
  MAHON , VINCENT DOE , and MARCELO
  MORENO ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Segundo Gonzalez Basurto (“Plaintiff Gonzalez” or “Mr. Gonzalez”),

 individually and on behalf of others similarly situated, by and through his attorneys, Michael

 Faillace & Associates, P.C., upon his knowledge and belief, and as against 3 East 48th Rest. Inc.

 (d/b/a PJ Moran's), (“Defendant Corporation”), Eamon Maher, John Mahon, Vincent Doe, and

 Marcelo Moreno, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Gonzalez is a former employee of Defendants 3 East 48th Rest. Inc. (d/b/a

PJ Moran's), Eamon Maher, John Mahon, Vincent Doe, and Marcelo Moreno.

       2.       Defendants own, operate, or control an Irish Restaurant, located at 3 East 48th Street,

New York, New York 10017 under the name “PJ Moran's”.
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 2 of 20




        3.      Upon information and belief, individual Defendants Eamon Maher, John Mahon,

Vincent Doe, and Marcelo Moreno, serve or served as owners, managers, principals, or agents of

Defendant Corporation and, through this corporate entity, operate or operated the restaurant as a

joint or unified enterprise.

        4.      Plaintiff Gonzalez was employed as a dishwasher at the restaurant located at 3 East

48th Street, New York, New York 10017.

        5.      At all times relevant to this Complaint, Plaintiff Gonzalez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

        6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Gonzalez appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

        7.      Defendants’ conduct extended beyond Plaintiff Gonzalez to all other similarly

situated employees.

        8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Gonzalez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

        9.      Plaintiff Gonzalez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.



                                                  -2-
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 3 of 20




       10.      Plaintiff Gonzalez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

       11.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Gonzalez’s state law claims under 28

U.S.C. § 1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Irish Restaurant located in this district. Further, Plaintiff Gonzalez was employed by

Defendants in this district.

                                                  PARTIES

                                                    Plaintiff

       13.      Plaintiff Segundo Gonzalez Basurto (“Plaintiff Gonzalez” or “Mr. Gonzalez”) is an

adult individual residing in New York County, New York.

       14.      Plaintiff Gonzalez was employed by Defendants at PJ Moran's from approximately

March 2013 until on or about November 6, 2019.

       15.      Plaintiff Gonzalez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).




                                                   -3-
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 4 of 20




                                              Defendants

       16.      At all relevant times, Defendants owned, operated, or controlled an Irish Restaurant,

located at 3 East 48th Street, New York, New York 10017 under the name “PJ Moran's”.

       17.      Upon information and belief, 3 East 48th Rest. Inc. (d/b/a PJ Moran's) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 3 East 48th Street, New York, New York 10017.

       18.      Defendant Eamon Maher is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Eamon Maher is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Eamon Maher

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Gonzalez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       19.      Defendant John Mahon is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant John Mahon is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant John Mahon

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Gonzalez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.




                                                  -4-
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 5 of 20




       20.      Defendant Vincent Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Vincent Doe is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Vincent Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Gonzalez, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

       21.      Defendant Marcelo Moreno is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Marcelo Moreno is sued

individually in his capacity as a manager of Defendant Corporation. Defendant Marcelo Moreno

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Gonzalez, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       22.      Defendants operate an Irish Restaurant located in The Midtown East section of

Manhattan in New York City.

       23.      Individual Defendants, Eamon Maher, John Mahon, Vincent Doe, and Marcelo

Moreno, possess operational control over Defendant Corporation, possess ownership interests in

Defendant Corporation, or control significant functions of Defendant Corporation.

       24.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.



                                                  -5-
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 6 of 20




       25.      Each Defendant possessed substantial control over Plaintiff Gonzalez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Gonzalez, and all similarly situated individuals,

referred to herein.

       26.      Defendants jointly employed Plaintiff Gonzalez (and all similarly situated

employees) and are Plaintiff Gonzalez’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       27.      In the alternative, Defendants constitute a single employer of Plaintiff Gonzalez

and/or similarly situated individuals.

       28.      Upon information and belief, Individual Defendants Eamon Maher and John Mahon

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,



                                                  -6-
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 7 of 20




              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       29.      At all relevant times, Defendants were Plaintiff Gonzalez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Gonzalez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Gonzalez’s services.

       30.      In each year from 2013 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       31.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       32.      Plaintiff Gonzalez is a former employee of Defendants who was employed as a

dishwasher.

       33.      Plaintiff Gonzalez seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                  Plaintiff Segundo Gonzalez Basurto

       34.      Plaintiff Gonzalez was employed by Defendants from approximately March 2013

until on or about November 6, 2019.

       35.      Defendants employed Plaintiff Gonzalez as a dishwasher.




                                                   -7-
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 8 of 20




       36.      Plaintiff Gonzalez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       37.      Plaintiff Gonzalez’s work duties required neither discretion nor independent

judgment.

       38.      Throughout his employment with Defendants, Plaintiff Gonzalez regularly worked

in excess of 40 hours per week.

       39.      From approximately November 2013 until on or about June 2017, Plaintiff Gonzalez

worked from approximately 7:00 a.m. until on or about 4:00 p.m., 6 days a week (typically 54 hours

per week).

       40.      From approximately July 2017 until on or about February 2019, Plaintiff Gonzalez

worked from approximately 7:00 a.m. until on or about 4:00 p.m., on Mondays, Wednesdays, and

Fridays, from approximately 7:00 a.m. until on or about 3:00 p.m., on Fridays and Saturdays, and

from approximately 7:00 a.m. until on or about 2:00 p.m., on Sundays (typically 42 hours per week).

       41.      From approximately March 2019 until on or about November 6, 2019, Plaintiff

Gonzalez worked from approximately 7:00 a.m. until on or about 4:00 p.m., on Mondays,

Wednesdays, and Thursdays, from approximately 7:00 a.m. until on or about 3:00 p.m., on Fridays,

from approximately 8:00 a.m. until on or about 3:00 p.m., on Saturdays, and from approximately

8:00 a.m. until on or about 2:00 p.m., on Sundays (typically 48 hours per week).

       42.      Throughout his employment, Defendants paid Plaintiff Gonzalez his wages by check.

       43.      From approximately November 2013 until on or about December 2018, Defendants

paid Plaintiff Gonzalez $11.00 per hour.

       44.      From approximately January 2019 until on or about November 6, 2019, Defendants

paid Plaintiff Gonzalez $15.00 per hour.



                                                 -8-
             Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 9 of 20




       45.      Defendants did not pay Plaintiff Gonzalez any wages for his last week of work.

       46.      Plaintiff Gonzalez’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       47.      For example, Defendants required Plaintiff Gonzalez to work an additional 30

minutes past his scheduled departure time every day, and did not pay him for the additional time he

worked.

       48.      Defendants never granted Plaintiff Gonzalez any breaks or meal periods of any kind.

       49.      Plaintiff Gonzalez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       50.      On two occasions, Defendants required Plaintiff Gonzalez to sign a document, the

contents of which he was not allowed to review in detail.

       51.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Gonzalez regarding overtime and wages under the FLSA and NYLL.

       52.      Defendants did not provide Plaintiff Gonzalez an accurate statement of wages, as

required by NYLL 195(3).

      53.       In fact, Defendants adjusted Plaintiff Gonzalez’s paystubs so that they reflected

inaccurate wages and hours worked.

      54.       Defendants did not give any notice to Plaintiff Gonzalez, in English and in Spanish

(Plaintiff Gonzalez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      55.       Defendants required Plaintiff Gonzalez to purchase “tools of the trade” with his own

funds—including one pair of non-slip shoes.



                                                  -9-
            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 10 of 20




                                 Defendants’ General Employment Practices

      56.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Gonzalez (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      57.      Plaintiff Gonzalez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      58.      Defendants’ pay practices resulted in Plaintiff Gonzalez not receiving payment for

all his hours worked, and resulted in Plaintiff Gonzalez’s effective rate of pay falling below the

required minimum wage rate.

      59.      Defendants habitually required Plaintiff Gonzalez to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.

      60.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Gonzalez worked.

      61.      Defendants    willfully disregarded        and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      62.      On two occasions, Defendants required Plaintiff Gonzalez to sign a document the

contents of which he was not allowed to review in detail. Defendants failed to post at the workplace,

or otherwise provide to employees, the required postings or notices to employees regarding the

applicable wage and hour requirements of the FLSA and NYLL.




                                                 - 10 -
            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 11 of 20




      63.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Gonzalez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Gonzalez properly for his full hours worked.

      64.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      65.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Gonzalez and other similarly situated former workers.

      66.      Defendants failed to provide Plaintiff Gonzalez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      67.      Defendants failed to provide Plaintiff Gonzalez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 11 -
            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 12 of 20




                            FLSA COLLECTIVE ACTION CLAIMS

      68.       Plaintiff Gonzalez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      69.      At all relevant times, Plaintiff Gonzalez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      70.      The claims of Plaintiff Gonzalez stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      71.      Plaintiff Gonzalez repeats and realleges all paragraphs above as though fully set forth

herein.

      72.      At all times relevant to this action, Defendants were Plaintiff Gonzalez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Gonzalez (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.



                                                 - 12 -
            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 13 of 20




      73.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      74.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          75.   Defendants failed to pay Plaintiff Gonzalez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      76.       Defendants’ failure to pay Plaintiff Gonzalez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      77.       Plaintiff Gonzalez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      78.       Plaintiff Gonzalez repeats and realleges all paragraphs above as though fully set forth

herein.

      79.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Gonzalez

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      80.       Defendants’ failure to pay Plaintiff Gonzalez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      81.       Plaintiff Gonzalez (and the FLSA Class members)were damaged in an amount to be

determined at trial.




                                                  - 13 -
            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 14 of 20




                                   THIRD CAUSE OF ACTION

                 VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      82.       Plaintiff Gonzalez repeats and realleges all paragraphs above as though fully set forth

herein.

      83.      At all times relevant to this action, Defendants were Plaintiff Gonzalez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Gonzalez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      84.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Gonzalez less than the minimum wage.

      85.      Defendants’ failure to pay Plaintiff Gonzalez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      86.      Plaintiff Gonzalez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      87.       Plaintiff Gonzalez repeats and realleges all paragraphs above as though fully set forth

herein.

      88.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Gonzalez overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.




                                                 - 14 -
            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 15 of 20




      89.      Defendants’ failure to pay Plaintiff Gonzalez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      90.      Plaintiff Gonzalez was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      91.       Plaintiff Gonzalez repeats and realleges all paragraphs above as though fully set forth

herein.

      92.      Defendants failed to provide Plaintiff Gonzalez with a written notice, in English and

in Spanish (Plaintiff Gonzalez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      93.      Defendants are liable to Plaintiff Gonzalez in the amount of $5,000, together with

costs and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      94.       Plaintiff Gonzalez repeats and realleges all paragraphs above as though fully set forth

herein.



                                                 - 15 -
            Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 16 of 20




      95.        With each payment of wages, Defendants failed to provide Plaintiff Gonzalez with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      96.        Defendants are liable to Plaintiff Gonzalez in the amount of $5,000, together with

costs and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      97.        Plaintiff Gonzalez repeats and realleges all paragraphs above as though fully set forth

herein.

      98.        Defendants required Plaintiff Gonzalez to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      99.        Plaintiff Gonzalez was damaged in an amount to be determined at trial.




                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Gonzalez respectfully requests that this Court enter judgment

 against Defendants by:



                                                  - 16 -
          Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 17 of 20




         (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

         (b)   Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Gonzalez and the FLSA Class

members;

         (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Gonzalez and the FLSA Class members;

         (d)   Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Gonzalez’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Gonzalez and the FLSA Class members;

         (f)   Awarding Plaintiff Gonzalez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

         (g)   Awarding Plaintiff Gonzalez and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);




                                               - 17 -
        Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 18 of 20




       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Gonzalez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Gonzalez;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Gonzalez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Gonzalez;

       (l)     Awarding Plaintiff Gonzalez damages for the amount of unpaid minimum wage

and overtime compensation, and for any improper deductions or credits taken against wages as

applicable

       (m)     Awarding Plaintiff Gonzalez damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)     Awarding Plaintiff Gonzalez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (o)     Awarding Plaintiff Gonzalez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Gonzalez and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal



                                                - 18 -
        Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 19 of 20




is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)    All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Gonzalez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       November 20, 2019

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 19 -
Case 1:20-cv-05736-GHW Document 1 Filed 07/23/20 Page 20 of 20
